AGREEMENT


    AGREEMENT made as of the 22 day of October, 2007, by and between:
 
    Michael Raleigh with an address at 4400 Route 9, #1000, Freehold, New Jersey
07728 ("SELLER");
 
                             and
 
    Won Bum Lee, as purchaser with an address at 15044 Ocaso Avenue, La Mirada,
California 90638 ("PURCHASER").


R E C I T A L S:


    FIRST, SELLER is the owner of 100,000 shares of common stock of Thermal
Technology Services, Inc., a Delaware corporation ("Thermal Technology
Services").
    
    SECOND, SELLER desires to sell all 100,000 of his issued and outstanding
shares in Thermal Technology Services to PURCHASER in consideration of the
following.
    
    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
 
    1.0           Transfer of Shares.   SELLER hereby transfers and delivers
100,000 of his issued and outstanding shares in Thermal Technology Services to
PURCHASER in consideration of $30,000.  Upon receipt of the consideration into
the Anslow & Jaclin, LLP Attorney Trust Account, SELLER will immediately forward
the 100,000 Thermal Technology Services shares to PURCHASER.
 
    2.0           Representations and Warranties of SELLER.   SELLER hereby
represents and warrants to PURCHASER that:
 
    2.1           Authority.   SELLER has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by SELLER and constitutes a valid and binding instrument, enforceable
in accordance with its terms.
 
    2.2   Resignation.  SELLER represents that he is the sole shareholder of
Thermal Technology Services and that PURCHASER are purchasing all of the issued
and outstanding shares of Thermal Technology Services.  SELLER hereby agrees
that upon receipt of the consideration set forth above, he is relinquishing all
interest in the 100,000 shares of Thermal Technology Services stock. In
addition, upon execution of this agreement, SELLER shall resign as the sole
officer and director of Thermal Technology Services.
 
    2.3           Compliance with Other Instruments.  The execution, delivery
and performance of this Agreement is in compliance with and does not conflict
with or result in a breach of or in violation of the terms, conditions or
provisions of any agreement, mortgage, lease or other instrument or indenture to
which SELLER is a party or by which SELLER is bound.
 
    2.4           Title to SELLER'S shares in Thermal Technology
Services.  SELLER is the sole legal and beneficial owner of its shares in
Thermal Technology Services and has good and marketable title thereto, free and
clear of any liens, claims, rights and encumbrances.
    
    2.5           No Claims; Indemnity.   There are currently no claims or
lawsuits threatened or pending against Thermal Technology Services or SELLER as
the owner of the Thermal Technology Services shares, and SELLER is unaware of
any conditions or circumstances that would lead to or justify the filing of any
claim or lawsuit.  If, after the consummation of this transaction and the
transfer of the Thermal Technology Services shares from SELLER to PURCHASER any
claim or lawsuit shall be filed against Thermal Technology Services or PURCHASER
(as the owner of the Thermal Technology Services shares), arising out of any
circumstances whatsoever prior to transfer of the shares,SELLER shall defend,
indemnify and hold PURCHASER harmless from and against any and all such claims
or lawsuits or any awards or judgments granted thereunder.
 
1

--------------------------------------------------------------------------------


 
    3.0           Representations and Warranties of PURCHASER.   PURCHASER
hereby unconditionally represents and warrants to SELLER that:
 
    3.1           Authority.  PURCHASER has the power and authority to execute
and deliver this Agreement, to perform his obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by PURCHASER and constitutes a valid and binding
instrument, enforceable in accordance with its terms.
 
    3.2           Compliance with Other Instruments.  The execution, delivery
and performance of this Agreement is in compliance with and does not conflict
with or result in a breach of or in violation of the terms, conditions or
provisions of any agreement, mortgage, lease or other instrument or indenture to
which PURCHASER are a party or by which PURCHASER are bound.
 
    3.3   Rule 144 Restriction. PURCHASER hereby agrees that such shares are
restricted pursuant to Rule 144 and therefore subject to Rule 144 resale
requirements.
           
    4.0           Notices.  Notice shall be given by certified mail, return
receipt requested, the date of notice being deemed the date of
postmarking.  Notice, unless either party has notified the other of an
alternative address as provided hereunder, shall be sent to the address as set
forth herein.
 
    5.0           Governing Law.  This Agreement shall be interpreted and
governed in accordance with the laws of the State of New Jersey.
 
    6.0           Severability.  In the event that any term, covenant,
condition, or other provision contained herein is held to be invalid, void or
otherwise unenforceable by any court of competent jurisdiction, the invalidity
of any such term, covenant, condition, provision or Agreement shall in no way
affect any other term, covenant, condition or provision or Agreement contained
herein, which shall remain in full force and effect.
 
    7.0           Entire Agreement.  This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof.  This
Agreement has been entered into after full investigation.
 
    8.0           Invalidity.   If any paragraph of this Agreement shall be held
or declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or affect any other clause, Paragraph, section or part of this
Agreement.
 
    9.0   Gender and Number.  Words importing a particular gender mean and
include the other gender and words importing a singular number mean and include
the plural number and vice versa, unless the context clearly indicated to the
contrary.
 
    10.0         Amendments.  No amendments or additions to this Agreement shall
be binding unless in writing, signed by both parties, except as herein otherwise
provided.
 
    11.0         No Assignments.  Neither party may assign nor delegate any of
its rights or obligations hereunder without first obtaining the written consent
of the other party.
 
    12.0         Waiver of Counsel.  PURCHASER and SELLER hereby acknowledge
that they have the right to obtain legal counsel for this transaction.  In
addition, both parties hereby acknowledge that Anslow & Jaclin, LLP represents
Thermal Technology Services and no other party in this transaction.  It has
drafted this agreement for convenience purposes only.
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.
 
SELLER:

By: /s/ Michael Raleigh   
       MICHAEL RALEIGH


PURCHASER:
 
By: /s/ Won Bum Lee     
       WON BUM LEE

 
 